AO 450 (Rev. 11/11) Judgment in a CiviO Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________
$'(/$3$*$1DV$GPLQLVWUDWRURIWKH(67$7(2)
0$5,22&$6,2GHFHDVHG                                               )
                             Plaintiff                               )
                            v.
THE CITY OF NEW YORK; Sergeant WAIMING PUN; Officer PAUL             )       Civil Action No. 15CV5825(LDH)
CHO; 2IILFHU3$75,&.&2</( Officer YULITZA BALBI; and Officer
HIRAM MONTALVO, each sued individually
                                                                     )
                            Defendants
                                                                     )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              A verdict was rendered in favor of the defendants.

                                                                                                                                     .

This action was (check one):

✔
u tried by a jury with Judge                    LaShann DeArcy Hall                                  presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for

                                                                                                                                     .

Date:                                                        CLERK OF COURT


                                                                                 V(ULFD0:LOOLDPV
                                                                                          Signature of Clerk or Deputy Clerk
